UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 9, 2012 AEGION CORPORATION (Exact name of registrant as specified in its charter) Delaware 0-10786 45-3117900 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(636) 530-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders Aegion Corporation (the “Company”) held its 2012 Annual Meeting (the “Annual Meeting”) of Stockholders on May 9, 2012.Three proposals were submitted to the Company’s stockholders at the Annual Meeting.The proposals are described in detail in the Company’s proxy statement for the Annual Meeting filed with the Securities and Exchange Commission on April 6, 2012.The final results for the votes regarding each proposal are set forth below.As of the March 12, 2012 record date for the Annual Meeting, there were 39,495,095 shares of common stock outstanding and entitled to vote, of which 34,885,388 shares of common stock were represented in person or by proxy at the Annual Meeting. 1.The stockholders elected nine directors to the Company’s Board of Directors to hold office for a one-year term until the annual meeting of stockholders in 2013 or until their successors are duly elected and qualified.The votes regarding this proposal were as follows: Director Votes For (% of votes cast) Votes Withheld Broker Non-Vote J. Joseph Burgess 31,409,632 (99%) Stephen P. Cortinovis 31,326,033 (98%) Stephanie A. Cuskley 29,961,305 (94%) John P. Dubinsky 29,711,247 (93%) Charles R. Gordon 31,686,242 (99%) Juanita H. Hinshaw 29,519,365 (93%) M. Richard Smith 31,684,714 (99%) Alfred L. Woods 29,513,558 (93%) Phillip D. Wright 30,187,931 (95%) 2.The stockholders approved an advisory resolution relating to executive compensation.The votes regarding this proposal were as follows: Votes For (% of votes cast) Votes Against Abstained Broker Non-Votes 21,832,120 (70%) 3.The stockholders ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent auditors for the year ending December 31, 2012.The votes regarding this proposal were as follows: Votes For (% of votes cast) Votes Against Abstained Broker Non-Votes 34,395,054 (99%) 0 * * * SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AEGION CORPORATION By: /s/ David F. Morris David F. Morris Senior Vice President, General Counsel and Chief Administrative Officer Date:May 11, 2012
